36 F.3d 1093
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patrick C. LYNN, Petitioner Appellant,v.STATE of South Carolina, Respondent Appellee.Patrick C. LYNN, Petitioner Appellant,v.STATE of South Carolina, Respondent Appellee.
Nos. 93-6664, 93-6694.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994Decided:  Sept. 19, 1994.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  C. Weston Houck, District Judge.  (CA-86-2326)
Patrick C. Lynn, Appellant Pro Se.
Russell White Templeton, Columbia, SC, for Appellee.
D.S.C.
DISMISSED
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Lynn v. South Carolina, No. CA-86-2326 (D.S.C. May 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 We also deny Appellant's motion to appoint appellate counsel